Citation Nr: 0732360	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  01-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) for the period from July 29, 1999 to August 28, 2002.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD for the period from August 28, 2002 to 
March 16, 2004.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
in New York, New York that granted service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
on July 29, 1999.  

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In an October 2002, the New York RO increased the rating for 
the PTSD to 50 percent, effective on August 29, 2002, and in 
a June 2004 rating decision the New York RO granted a rating 
of 100 percent effective on March 17, 2004.  

Inasmuch as rating higher than 30 percent was available from 
July 1999 and a rating higher than 50 percent was available 
from August 2002, and inasmuch as a claimant is presumed to 
be maximum available benefit for a given disability, the 
claims for higher ratings as reflected on the title page 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Board remanded these issues to the RO in November 2006 
for additional development of the record.  

In July 2007, the custody the file was transferred to the RO 
in St. Petersburg, Florida at the veteran's request.  The St. 
Petersburg RO is currently the VA Agency of Original 
Jurisdiction.  

In August 2007 the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO in St. Petersburg, 
Florida.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From July 1999 to May 14, 2002 the moderate-to-severe 
service-connected PTSD is shown to have been productive of a 
disability picture that more closely approximated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.   

3.  From May 14, 2002 to March 2004 the severe service-
connected PTSD is shown to have been productive of a 
disability picture that more closely approximated 
occupational and social impairment with reduced reliability 
and productivity.  

4.  Prior to March 2004 the veteran's PTSD was not productive 
of occupational and social impairment in most area, such as 
work, school, family relations, judgment, thinking, or mood, 
or by total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent rating for the service-connected PTSD prior to May 
14, 2002 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of a 50 percent rating 
for the service-connected PTSD were met effective beginning 
on May 14, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).  

3.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD prior to March 16, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The March 2000 rating decision on appeal was issued prior to 
the enactment of the VCAA.  In March 2004 the RO sent the 
veteran a letter advising him that to show entitlement to a 
higher rating for the service-connected PTSD the evidence 
must show that condition had increased in severity.  

The letter described the types of medical and lay evidence 
acceptable toward proving such an increase.  The veteran had 
ample opportunity to respond prior to the May 2004 Statement 
of the Case.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The March 2004 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision was issued prior to 
enactment of VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence prior to issuance of the SSOC.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of April 2000 and the SSOC listed above, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  It does 
not appear that his has been expressly done.  However, this 
omission has not prejudiced the veteran because the evidence 
requested of him to establish effective date is the same as 
the evidence to establish a higher rating.  

VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims.  Livesay v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Remanding the claim for the sole 
purpose of advising the veteran of how VA generally assigns 
effective dates would delay adjudication of the appeal and 
result in no possible benefit to the veteran; remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file; the 
file also contains non-VA records from those medical 
providers identified by the veteran as having relevant 
documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before the Board, and 
he has been afforded appropriate VA medical examinations in 
support of his claim.  The veteran does not assert, and the 
evidence does not show, that his symptoms have become worse 
since his last VA medical examination in March 2004.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, July 29, 1999.  


Initial evaluation from July 29, 1999 to August 28, 2002

The veteran had a VA psychiatric examination in September 
1999 when he reported having a good relationship with his 
wife and children but few friends.  He reported heavy 
drinking, sometimes to blackout, and reported irritability 
toward his wife and his employers.  He reported panic attacks 
and bouts of tearfulness, including at work.  

The veteran also reported having sleep problems including 
nightmares and night sweats.  He reported past suicide 
ideation and also reported flashbacks, social isolation, 
hypervigilance and startle response to noises.  The veteran 
was apparently employed at the time of the examination.  

During the interview, the veteran was gruff but cooperative, 
and sometimes tearful.  His mood was anhedonic, and his 
speech was coherent and logical.  Memory was intact, but 
there was difficulty with concentration.  There was no 
indication of thought disorder, hallucinations or delusions.  

The veteran was observed to be anxious and tearful.  The 
examiner diagnosed chronic moderate-to-severe PTSD and also 
alcohol dependence secondary to PTSD, and assigned a Global 
Assessment of Function (GAF) of 49.  

A VA outpatient treatment note dated in April 2000 states 
that the veteran was currently unemployed.  The veteran 
described his home life as "fine."  The veteran described 
panic attacks, insomnia, alcohol use, and feelings of 
depression and hedonism.  

The VA outpatient treatment notes dated in May 2001 show 
diagnosed anxiety, depression and alcohol abuse; the veteran 
reported drinking five to six glasses of bourbon and ten to 
twelve beers daily.  By November 2001 he had reduced his 
alcohol consumption significantly.  

The file contains a May 14, 2002 letter from a social worker 
asserting that the veteran had become unemployed and 
unemployable due to his PTSD, which had made him so irritable 
and intolerant that he was unable to cope with supervision.  
Current rage, mistrust, alienation, interpersonal conflict, 
bitterness, shame, depression and guilt were noted.  These 
symptoms resulted in behavior such as hypervigilance, 
exaggerated startle response, panic attacks and sleep 
disturbance.   However, his alcoholism was in remission for 
the past nine years and his family life was described as 
stable.  The letter documents a current GAF of 39.  

A subsequent June 2002 letter from Dr. GCS verifies that the 
veteran had become unemployed due to PTSD symptoms.  An 
August 2002 letter from the veteran's trade union business 
manager documents that the veteran was hard to employ due to 
outbursts of rage, which had resulted in fights on the job 
and in the union hall.  

The veteran had an examination by a psychologist in July 2002 
when he reported having homicidal rages at the workplace and 
having been arrested multiple times for fighting.  He 
reported being especially susceptible to flashbacks triggered 
by workplace smells reminiscent of napalm, and stated that he 
could not work for anyone else because he could not deal with 
authority figures.  

On examination, the veteran was neatly groomed, relaxed and 
cooperative.  There was no indication of psychosis or formal 
thought disorder, and his speech was normal. The veteran's 
concentration and memory appeared to be somewhat impaired.  
The diagnosis was that of  PTSD, and the GAF score was 58.   

On comparison of the observed and reported symptoms to the 
rating criteria, the Board finds that the symptoms prior to 
May 14, 2002 were squarely within the criteria for the 
current 30 percent rating - having occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

While there is evidence that prior to May 14, 2002 the 
veteran had difficulty in establishing and maintaining 
effective work relationships, his family and social 
relationships appeared to have been satisfactory.  There is 
no evidence during the period of any of the other symptoms 
associated with the higher 50 percent rating: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or, disturbances of motivation and mood.  

The Board accordingly finds that the veteran's disability 
prior to May 14, 2002 did not meet the criteria for a rating 
higher than already assigned 30 percent.  

However, the Board finds that the May 14, 2002 letter 
documents entitlement to a 50 percent rating.  The letter, as 
verified by subsequent examinations and letters, documented 
difficulty in establishing and maintaining effective work and 
social relationships due to inability to control outbursts of 
rage and panic attacks.  

Although many of the characteristic symptoms associated with 
the 50 percent rating were not documented, the Board finds 
nonetheless that the veteran's disability picture due to his 
PTSD from May 14, 2002 more closely approximates the criteria 
for a 50 percent rating.  The Board notes that the veteran's 
symptoms in May 2002 are indistinguishable from those 
reported in the VA examination a few months later in August 
2002 on which the RO based the award of the 50 percent 
rating.  

Accordingly, the Board finds that the veteran is entitled to 
a 50 percent rating beginning on May 14, 2002.  

The Board has considered whether the veteran is entitled to 
an even higher rating (70 or 100 percent), but finds that 
there is no evidence of occupational and social impairment 
with deficiencies in most areas as required for the 70 
percent rating, or total occupational and social impairment 
as required for the 100 percent rating, nor is there evidence 
of the characteristic symptoms associated with those ratings.  


Evaluation from August 28, 2002 to March 16, 2004

The veteran had a VA psychiatric examination in August 2002 
when symptoms of guilt, violent anger resulting in fights, 
poor sleep, and inability to relate to authority figures at 
work were reported.  He had daily panic attacks that 
sometimes caused him to have to leave work, and he was not 
working currently.  He reported having exaggerated response 
to loud noises and to smells reminiscent of napalm and 
suicidal ideation but denied homicidal ideation.  

On examination, the veteran's affect was anxious and 
agitated, and his insight and judgment were limited.  The 
examiner diagnosed chronic severe PTSD and panic disorder 
without agoraphobia, and assigned a GAF of 45.  The examiner 
stated that the veteran was clearly unable to work due to his 
PTSD   

A social worker submitted a letter in October 2003 that is 
essentially identical to the letter of May 2002.  

A VA outpatient note dated in November 2003 asserts that the 
veteran had been alcohol-free since the previous August.  

The veteran had a VA mental health clinic evaluation in 
October 2003 that noted alcoholism in remission.  The 
veteran's affect was blunted and his mood was depressed and 
anxious.  His speech was normal and his thought process was 
intact.  There was no evidence of delusions or suicidal or 
homicidal ideation.  The clinician noted past history of 
violence and fighting when in a rage, especially when 
drinking, but no such incidents in the past two years.  The 
clinician assigned a current GAF of 52.  

The veteran had a VA psychiatric examination in March 2004 
that resulted in the RO assigning a 100 percent evaluation as 
of the date of the examination.  

The veteran testified before the Board in August 2007 to the 
effect that he has had difficulty describing his traumas and 
symptoms to various examiners because such examinations are 
themselves traumatic.  He quit working in 2002 because he 
could not deal with co-workers or supervisors.  He stopped 
drinking 10 or 12 years previously and had a happy marriage.  

Based on review of the evidence pertaining to the period May 
2002 to March 2004, the Board finds nothing to support a 
rating in excess of 50 percent.  Specifically, there is no 
evidence of social and occupational impairment in most areas.  
There is evidence of some of the symptoms characteristic of 
70 percent rating (suicidal ideation, impaired impulse 
control at the workplace, and inability to adapt to 
workplaces stress), but the other characteristic symptoms 
associated with the 70 percent rating are not shown 
(obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; and, neglect of personal appearance 
and hygiene).  In short, the veteran's symptoms during the 
period do not meet criteria of a rating higher than 70 
percent.  

The Board has considered the veteran's GAF scores over time.  
The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication or major impairment in 
several areas.  GAF scores between 51 and 40 indicate serious 
symptoms or any serious impairment in social, occupational or 
school functioning. GAF scores between 51 and 60 indicate 
moderate symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

In this case, the veteran's GAF scores of record fluctuated 
significantly, from 49 (VA examination in September 1999) to 
39 (social worker CB in May 2002) to 58 (psychologist DF in 
July 2002) to 45 (VA examination in August 2002) to 52 (VA 
clinical evaluation in October 2003).  The Board finds that 
these GAF scores are consistent with symptoms showing a 
disability picture approximating the 50 percent evaluation.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's testimony.  A layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, nothing in the 
veteran's testimony shows entitlement to a schedular rating 
in excess of the ratings assigned by the Board's decision.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence demonstrates 
entitlement to a rating of 50 percent, and not more, 
effective on May 14, 2002 and not before, and that rating is 
accordingly assigned in accordance with the benefit-of-the-
doubt rule.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  



ORDER

An increased rating of 50 percent, but not higher for the 
service-connected PTSD effective on May 14, 2002 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating in excess of 50 percent for the service-
connected PTSD prior to March 16, 2004 is denied.  



____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


